Title: Thomas Jefferson to Mathew Carey, 21 June 1818
From: Jefferson, Thomas
To: Carey, Mathew


          
            Dear Sir
            Monticello June 21. 18.
          
          The miniature Bible came safely, and Bridgman and McMahon are arrived at Richmond and are now on their way here. the Viri Romae came also safely but was lost by an accident soon after it’s arrival, wherefore I must ask another copy of the same edition with a dictionary at the end. I inclose you 50. Dollars which, covers my balance if I keep our account right. but there is the article of the 2. vols of the American register which I know not the cost of. I must request you to send me Pike’s journal of his expedition to the Arkansaw, the Red river Etc a large 8vo   the Viri Romae may come by mail because it is small, and Pike also because wanting in haste. I salute you with friendship & respect.
          
            Th: Jefferson
          
        